United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3678
                                    ___________

Laura Harrison,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Abbott Transportation, Inc.; Abbott    *
Parking, Inc.,                         * [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                              Submitted: October 3, 2006
                                 Filed: October 5, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Laura Harrison appeals from the district court’s1 adverse grant of summary
judgment on her claims against Abbott Parking, Inc. After carefully reviewing the
parties’ arguments on appeal, we conclude that the only issues Harrison raises are
unavailing. See Fed. R. Civ. P. 56(e) (when motion for summary judgment is made
and supported, adverse party’s response, by affidavits or as otherwise provided in Fed.
R. Civ. P. 56, must set forth specific facts showing that there is genuine issue for


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
trial); In re MidAmerican Energy Co., 286 F.3d 483, 487 (8th Cir. 2002) (claims not
raised in initial appeal brief are waived); Glick v. Henderson, 855 F.2d 536, 541 (8th
Cir. 1988) (there is no constitutional or statutory right to effective assistance of
counsel in civil case; remedy for any ineffective assistance of counsel is suit against
attorney for malpractice).

      Accordingly, we affirm. See 8th Cir. Rule 47B.
                     ______________________________




                                         -2-